Citation Nr: 1627023	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-21 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to VA compensation benefits in lieu of military retired pay before September 17, 1998.

2.  The calculation of compensation benefits based on a September 17, 1998, election of compensation benefits in lieu of receipt of military retired pay.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1974 to September 1976 and from August 1977 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision of the VA Regional Office (RO) in Los Angeles, California.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in St. Petersburg, Florida.

In April 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

Due to the complexity of this case, the Board finds that an overview of a prior related appeal is necessary.  In a February 2006 decision, the Board denied an effective date prior to April 1, 2000, for the payment of compensation benefits in lieu of receipt of military retired pay.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in July 2008, the Court reversed the Board's denial and held that the effective date for the Veteran's receipt of compensation benefits in lieu of receipt of military retired pay should be September 17, 1998.  The Court remanded the case to the Board for the limited purpose of calculating the Veteran's compensation benefits based on his September 17, 1998, election.  

Pursuant to the Memorandum Decision, in June 2009, the Board remanded the issue of the calculation of the Veteran's compensation benefits.  In the July 2010 administrative decision on appeal, the RO informed the Veteran that he was not entitled to VA compensation benefits in lieu of military retired pay from December 1, 1985, to October 1, 1998.  The RO also provided the Veteran an audit of the amount received for the period from October 1, 1998, through August 1, 2000, both in military retire pay and compensation benefits versus the amount due to him solely in compensation benefits.  

The Veteran subsequently filed a petition for extraordinary relief to the Court due to VA's delay in processing the 2009 remand.  In January 2011, the Court dismissed this petition as moot.  In doing so, the Court effectively noted that the July 2010 administrative decision on appeal satisfied the remand order of calculating the Veteran's compensation benefits.  It was further noted that VA viewed this decision as a final appealable determination.  

In April 2011, the Veteran filed a notice of disagreement (NOD) with the July 2010 administrative decision, which the RO construed as disagreeing with not receiving VA compensation benefits in lieu of military retired pay before September 17, 1998.  Consequently, such is the issue certified on appeal and which will be decided in this decision.  

However, in liberally reading the Veteran's NOD, it could be construed as disagreeing with the calculation of compensation benefits as the Veteran requested that the "latest figures" from the Defense Finance and Accounting Services (DFAS) be obtained and his claim recalculated.  The issue of the calculation of compensation benefits based on a September 17, 1998, election of compensation benefits in lieu of receipt of military retired pay being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1985 rating decision, the RO granted service connection for hypertension and degenerative arthritis of the cervical and lumbosacral spine; the combined disability rating was 40 percent.

2.  The notice letter for the September 1985 rating decision informed the Veteran that due to receipt of retirement pay, payment of VA compensation must be withheld; it also informed him that he could elect to waive retired pay within one year of the date of notification.

3.  In signed correspondence received in December 1985, the Veteran elected to receive retired military pay in lieu of VA compensation effective December 1, 1985.  

4.  No election to receive VA compensation benefits in lieu of military retired pay was received until March 2000. 

CONCLUSION OF LAW

The criteria for VA compensation benefits in lieu of military retired pay before September 17, 1998, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.750, 3.400(j), 3.401(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In relation to this current appeal, the Veteran did not receive any notice regarding the type of evidence necessary to establish his claim.  However, as discussed in the Introduction, this appeal stems from an administrative decision that ended the Veteran's initial appeal regarding the proper effective date as to as to his receipt of VA compensation benefits in lieu of military retired pay.  In connection with that appeal, a letter in February 2004 satisfied VA's duties to notify in this case.  Although the letter did notify the Veteran of the criteria for assigning an effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as the claim is being denied, any question as to assigning an effective date is moot. 

Regarding VA's duty to assist, VA obtained the evidence relevant to this claim.  No amount of additional evidentiary development would change the result of this case.  Moreover, the Veteran has not argued that any error or deficiency in the notice or assistance received concerning this claim was unduly prejudicial, meaning outcome determinative of this claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

II.  Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. §3.400.

38 C.F.R. § 3.400(j) provides that unless otherwise provided, the effective date of an election of VA compensation benefits is the date of receipt of election, subject to prior payments.  38 C.F.R. § 3.400(j) (2015).

As to matters of election, a veteran is prohibited from receiving military retirement pay concurrently with benefits payable under laws administered by VA.  38 U.S.C.A. §§ 5304(a), 5305; 38 C.FR. §§ 3.700, 3.750(a-c).

Specifically, the provisions of 38 C.F.R. § 3.750 provide, in pertinent part, that: 

(a) General.  Except as provided in paragraphs (c) and (d) of this section and 38 C.F.R. § 3.751, any person entitled to receive retirement pay based on service as a member of the Armed Forces .... may not receive such pay concurrently with benefits payable under laws administered by the Department of Veterans Affairs.  The term "retirement pay" includes retired pay and retainer pay.

(b) Election.  A veteran entitled to retirement pay or compensation may elect which of the benefits he or she desires to receive.  An election of retirement pay does not bar him or her from making a subsequent election of the other benefit to which he or she is entitled.  An election filed within one year from the date of notification of Department of Veteran Affairs entitlement will be considered as "timely filed" for the purpose of 38 C.F.R. § 3.401(e)(1).  If the veteran is incompetent, the 1-year period will begin on the date notification is sent to the next friend or fiduciary.  In initial determinations, elections may be applied retroactively if the claimant was not advised of his or her right of election and the effect thereof.

(c) Waiver.  A person specified in paragraph (a) of this section may receive compensation upon filing with the service department concerned a waiver of so much of his (or her) retirement. pay as is equal in amount to the compensation to which he (or she) is entitled.  In the absence of a specific statement to the contrary, the filing of an application for compensation by a veteran entitled to retirement pay constitutes such a waiver.

See 38 C.F.R. §§ 3.700, 3.750(a-c) (2015).

38 C.F.R. § 401(e)(1) provides that as to awards of pension or compensation, when a veteran is in receipt of military retirement pay that awards of pension or compensation to or for a veteran will be effective from the "[d]ate of entitlement if [an election is] timely filed.  Subject to prior payments of retirement pay."  38 C.F.R. § 3.401(e)(3) provides that, as to reelection, the effective date is the "[d]day the reelection is received by [VA]."

The Veteran retired from service in February 1985.  In March 1985, he filed a claim seeking service connection.  The Veteran's claims were granted in a September 1985 rating decision.  The September 1985 notification letter informed the Veteran about the different tax consequences between receiving military retirement pay and VA compensation benefits.  The letter also informed that Veteran that he could waive retired pay if such waiver was received within one year of the date of notification.

Correspondence received in December 1985 shows that the Veteran requested to receive retired military pay in lieu of VA compensation.  Such correspondence was signed by the Veteran.

Following the Veteran's initial service connection claim, no additional claims were thereafter received by the RO until September 17, 1998.  Indeed, the Veteran has not contended as such.

The Veteran's September 1998 claims were initially denied in a March 1999 rating decision, which the Veteran appealed.  Subsequently, in a February 2000 rating decision, the RO increased the disability rating for the Veteran's lumbosacral spine and also granted service connection for bilateral knee and bilateral ankle disabilities effective in September 1998, resulting in a combined disability rating of 70 percent.  In March 2000, the Veteran submitted his election to receive VA compensation benefits in lieu of his military retired pay.  

Based on a review of the evidence, the Board concludes that the Veteran is not entitled to VA compensation benefits in lieu of military retired pay before September 17, 1998.
As discussed in the Introduction, the Court held that the effective date for the Veteran's receipt of compensation benefits in lieu of receipt of military retired pay was September 17, 1998, the date of his increased rating claim.  In the Court's July 2008 Memorandum Decision, the Court said that it was "compelled to disagree" with the Veteran's assertion that he filed a waiver of his retirement pay in March 1985 that VA lost.  The Court noted that "There is a presumption of regularity that public officers perform their duties 'correctly, fairly, in good faith, and in accordance with law and governing regulations.'"  Marsh v. Nicholson, 19 Vet.App. 381, 385 (2005) (quoting Alaska Airlines, Inc. v. Johnson, 8 F.3d 791, 795 (Fed. Cir. 1993)).  "[I]n the absence of clear evidence to the contrary," courts will presume that public officers have "properly discharged their official duties."  Ashley v. Derwinski, 2 Vet.App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  The Court found that the Veteran's argument that VA lost his paperwork, without more, did not rise to the level of "clear evidence" necessary to rebut the presumption of regularity.  See Mason v. Brown, 8 Vet.App. 44, 55 (1995)("[Appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption of regularity."); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (The presumption of regularity "allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary" (citing United States v. Roses, Inc., 706 F.2d 1563, 1567 (Fed. Cir. 1983))).

As discussed above, the Veteran specifically filed a statement in December 1985 electing to receive his military retired pay in lieu of his VA compensation.  In light of the presumption of regularity and the fact that the claims file includes the December 1985 statement, the Court in the July 2008 Memorandum Decision specifically found that the Veteran's argument that he was entitled to a March 1985 effective date to be "unavailing."  

The Veteran's contentions regarding why is entitled to VA compensation benefits in lieu of military retired pay before September 17, 1998, is cumulative or duplicative of his prior argument, which the Court already found to be unavailing.  No basis for entitlement to VA compensation benefits in lieu of military retired pay before September 17, 1998, has been shown.  The September 1985 rating decision deciding the Veteran's initial claim included notice regarding waiver of retirement pay and the effects of receiving retirement pay versus VA compensation benefits.  The Veteran responded in December 1985 by electing to receive his military retirement pay in lieu of his VA compensation benefits.  Thereafter, there was no claim until 1998.  The evidence shows that the next notification from VA regarding entitlement to benefits was sent to the Veteran in connection with his September 1998 claim.  An election to receive VA benefits is considered to be timely filed if received within one year from the date of notification of VA.  In this case, the Veteran did not elect to receive VA compensation benefits in lieu of his retirement pay until March 2000, resulting in the effective date of September 17, 1998.  Consequently, the Board is unable to conclude that the Veteran's is entitled to VA compensation benefits in lieu of military retired pay before September 17, 1998.

The Board acknowledges that the Veteran's initial appeal regarding the issue of an earlier effective date for his receipt of VA compensation benefits took years to be resolved.  The Board is sympathetic to the delay in adjudicating that claim.  The Board is also sympathetic to the Veteran's assertions that he is entitled to VA compensation benefits in lieu of his military retired pay before September 17, 1998.  However, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to VA compensation benefits in lieu of military retired pay before September 17, 1998, is denied.  See 38 U.S.C.A §5107 (West 2014).  


ORDER

Entitlement to VA compensation benefits in lieu of military retired pay before September 17, 1998, is denied.   


REMAND

Regrettably, a remand is necessary for the issue of the calculation of compensation benefits based on a September 17, 1998, election of compensation benefits in lieu of receipt of military retired pay.  As discussed in the Introduction, the Board construes the Veteran's April 2011 NOD as a disagreement with how his benefits were calculated.  No statement of the case (SOC) has yet been issued.  Where an NOD has been filed with regard to an issue, and an SOC has not been issued, as in this case, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issue of the calculation of compensation benefits based on a September 17, 1998, election of compensation benefits in lieu of receipt of military retired pay.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


